Citation Nr: 1234360	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disk disease, chronic lumbosacral strain, and degenerative joint disease.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served in the Marine Corps Reserves from November 1977 to November 1983, during which time he had multiple periods of active duty for training (ACDUTA).  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2006, a statement of the case was issued in November 2009, and a substantive appeal was timely received in January 2010.  The Board notes that the issue on appeal was denied by the RO in subsequent rating decisions in February 2007 and in March 2009.

A review of the Virtual VA paperless claims processing system includes a notice letter dated in March 2006 in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In June 2011, the Veteran submitted notice that The American Legion was no longer his representative and that he would be representing himself.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disability which is due to service or is secondary to his service-connected right knee degenerative joint disease.  In July 2009 he stated that he has had back pain since service and that his service-connected right knee aggravated his back.  Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b) (2011).  The Board notes that in October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen v. Brown, 7 Vet. App. 439 (1995) except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  As the Veteran's claim was received in June 2005, prior to the effective date of the revised 38 C.F.R. § 3.310, both versions may be applicable and the Board will apply the version most favorable to the Veteran.  

Service treatment show that in March 1978, during a period of active duty for training, the Veteran complained of back pain for two days and the assessment was lumbar strain.  On a report of medical history in August 1979, the examiner indicated that a year earlier the Veteran pulled a muscle in his back, that there were no residuals from this injury, and that it was not considered disabling.  After service, medical records beginning in April 2000 document complaints of back pain.  VA progress notes in February 2003 indicate tight back muscles with mild spasms.  In September 2004 the records shows increased back pain due to altered walking gait.  A VA x-ray in March 2006 shows L3-4 degenerative disk disease.  A private x-ray in February 2007 shows mild arthritis of the lumbar spine and a private x-ray of the low back in February 2009 shows degenerative disk disease and osteoarthritis.  

There are conflicting opinions in the claims folder as to whether the Veteran's low back disability is secondary to his service-connected right knee disability.  There is a negative VA opinion in March 2006, and positive private opinions in 2006, 2008 and 2009.  On VA examination in March 2006, the diagnosis was lumbosacral strain.  The examiner concluded that pain was the primary limiting factor and that the lumbosacral strain was not secondary to the service-connected right knee but more likely than not secondary to the Veteran's obesity, the wear and tear of his career in carpentry, and the effects of time since military service.  

In the report of an October 2006 evaluation, the Veteran's private chiropractor stated that the Veteran's low back disability is affected by a history of biomechanical trauma from years of playing organized football and his service in Marine Corps Reserves.  The diagnosis was segmental vertebral joint dysfunction in the lumbar spine, which was complicated by underlying arthritis changes to the spine, altered biomechanics from his knee injury, the Veteran's work, and weight.  The Veteran's treating physician, Dr. J.J.S., in March 2008 and in February 2009, submitted opinions indicating that the Veteran walked with a limp due to knee pain which caused pain in his lumbar spine.  Private treatment records in June 2009 indicate that the Veteran's right knee pain caused his low back pain.  As there are conflicting opinions, another VA examination is necessary to determine the etiology of the current low back disability based on the Veteran's entire medical history.  

In June 2006, the Veteran stated that he had a low back disability secondary to his service-connected right knee disability.  He indicated that this was documented by VA progress notes as back pain "2/2" to knee pain and noted that he was attaching an email from his treating physician explaining the significance of "2/2".  VA progress notes, which include an entry dated in September 2004, show the Veteran had back pain "2/2" to knee pain.  The claims folder does not include the email that the Veteran referenced and further clarification from the Veteran regarding this email is necessary.  Further, private medical records in January 2008 indicate that the Veteran had lumbar disk surgery in 1978 on Paris Island.  The Veteran should be asked to provide written authorization for VA to obtain medical records pertaining to his back surgery.  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Ask the Veteran to submit a copy of the email he referenced from his treating physician in September 2004 and to provide further information regarding his lumbar disk surgery in 1978, which was documented in a January 2008 private treatment record.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The Veteran should be scheduled for a VA examination with an appropriate examiner.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  
   
The examiner is asked to address the following questions: 
   
A.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability is related to his active duty service, to include treatment for lumbar strain in March 1978?  

The examiner is asked to comment on the VA examination in March 2009 (whereby the examiner was of the opinion that the Veteran's degenerative disk disease with chronic lumbosacral strain was not related to service on a direct basis, as the lumbar strain the Veteran was diagnosed with in service in March 1978 was relatively mild and not chronic.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

B. (1) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability, which includes degenerative disk disease, chronic lumbosacral strain, and degenerative joint disease, is proximately due to, or the result of, his service-connected right knee disability?

B. (2) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability, which includes degenerative disk disease, chronic lumbosacral strain, and degenerative joint disease, is aggravated by his service-connected right knee disability?  

The examiner is asked to comment on the following:

? If some of the increase in severity is due to natural progress of the low back disability, the examiner should identify the degree of increase in severity due to natural progression.  

? VA progress notes, which in September 2004 show the Veteran had increased back pain due to altered walking gait.  

? A VA opinion in March 2006, whereby the examiner concluded that the lumbosacral strain was not as likely as not secondary to the service-connected right knee or traumatic arthritis, but was more likely than not secondary to the Veteran's obesity, the wear and tear of his career in carpentry, and the effects of time since military service.  

? An opinion from the Veteran's private chiropractor in October 2006 indicating that his low back disability was affected by a history of biomechanical trauma from years of playing organized football, service in the Marine Corps Reserves, underlying arthritis changes to the spine, altered biomechanics from his knee injury, his work, and weight.  

? Opinions from the Veteran's private treating physician, Dr. J.J.S., in March 2008 and in February 2009, whereby she concluded that the Veteran walked with a limp due to knee pain which caused pain in his lumbar spine.  

? Private treatment records in June 2009 which show the Veteran' right knee pain caused low back pain secondary to degenerative disk disease.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. 
§ 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
\Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


